NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After final amendment, received on 6 January 2022, has been entered into record.  In this amendment, claims 1, 3, 5, 6, and 15 have been amended, and claims 2 and 4 have been canceled.

Claims 1, 3, and 5-15 are presented for examination.

Response to Arguments
Applicant’s arguments, filed 6 January 2022, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of 6 October 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, and 5-15 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 6 October 2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 6 January 2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
	


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Copeland et al. (US Patent 7,512,980 B2) discloses a system and method for packet sampling flow-based detection of network intrusions.
Grosse et al. (US 2007/0033650 A1) discloses a system and method for defending against denial of service attacks in IP networks by target victim self-identification and control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/SARAH SU/Primary Examiner, Art Unit 2431